Citation Nr: 0809002	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for visual field loss.  

3.  Entitlement to service connection for a right knee 
disorder.

4.  Service connection a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION


The veteran had active service from March 1999 to September 
2003, and June 2004 to July 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting in St. Petersburg, Florida.  A transcript of the 
hearing has been added to the record.

The issues of service connection for a left hand disorder and 
a right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

The Board notes that the veteran, in his July 2007 testimony, 
appears to raise a claim of service connection for refractive 
error.  This matter is REFERRED to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service; 
experienced chronic symptoms of tinnitus in service; 
experienced continuous post-service symptoms of tinnitus; and 
currently experiences bilateral tinnitus.

2.  The veteran experienced in-service trauma to the head and 
right eye; and the competent evidence is at least in relative 
equipoise on the question of whether the veteran currently 
has visual field loss that is related to the in-service right 
eye injury.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for visual field loss have 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal on 
the issues of service connection for tinnitus and service 
connection for right eye visual field loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  



Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service Connection for Tinnitus

Service records indicate that the veteran served as a 
rifleman and a scout sniper and that he was "routinely noise 
exposed" (June and November 2001 Hearing Conservation Data).  
At personal hearings in November 2006 (RO) and July 2007 
(Board), the veteran credibly testified that he experienced 
ringing in his hears in service following acoustic traumas 
associated with his military duties as rifleman and scout 
sniper, that he had continuous tinnitus since service 
separation, and that he now has ringing in his ears.  

After a review of the evidence, the Board finds that the was 
exposed to acoustic trauma in service, that he experienced 
chronic symptoms of tinnitus in service, that he experienced 
continuous post-service symptoms of tinnitus, and that he 
currently experiences bilateral tinnitus.  On the question of 
credibility, the Board finds the veteran's history of ringing 
in his ears in service, continuous symptoms since service, 
and current symptoms of tinnitus to be credible and 
consistent with the nature and circumstances of his service, 
especially in light of his duties as a rifleman and scout 
sniper and the evidence that his noise exposure warranted his 
placement in a hearing conservation program.  

The Board notes that the veteran currently has a disability 
of tinnitus.  The veteran is competent to report or testify 
that he experienced ringing in his hears in service following 
acoustic traumas, that he had continuous tinnitus since 
service separation, and that he now has ringing in his ears.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  A diagnosis of tinnitus is based on a person's 
history of ringing or buzzing in the ear (or ears).  As 
stated above, the veteran is competent to report his past and 
present symptoms of tinnitus, and the Board finds the 
veteran's history credible.  See Jandreau v. Nicholson, No. 
2007-7029 (Fed. Cir. July 3, 2007) (the layperson may be 
competent to identify the condition where the condition is 
simple).  

Service Connection for Right Eye Visual Field Loss

The veteran has reported having a loss of peripheral vision 
on the right side since an in-service injury in 2001.  At the 
July 2007 Travel Board hearing, the veteran testified that he 
has shadows on the right side, almost like a lump and 
obstruction of the right side of the right eye, and he denied 
sustaining any injury to the right eye outside of service. 

Service medical records indicate that the veteran sustained 
an injury to the head and right eye in October 2001.  The 
corresponding treatment records report the veteran's history 
of blurred vision in the right lateral field of vision and 
photophobia in the right eye.  The examiner noted that the 
pupils were equal, round, and reactive to light and 
accommodation; the extraocular muscles were intact to six 
cardinal fields, and the visual fields were intact to 
confrontation.  The veteran was diagnosed with post-
concussive syndrome.  A November 2001 service medical record 
reports that the veteran had a "routine" eye examination, 
noting that the veteran had no vision complaints and a 
negative history as to flashers or floaters.  The record 
notes the veteran's history of trauma to the right eye but 
indicates that ocular health was normal, with no peripheral 
holes, tears, or breaks for 360 degrees.  A December 2002 
service examination record also reports normal clinical 
findings for the eyes, with a negative history as to loss of 
vision in either eye.  

An April 2004 VA ophthalmology treatment record reflects the 
veteran's history of visual field problems in the right eye 
since his in-service injury.  The VA examiner noted that the 
motility exam showed a full range of motion in both eyes in 
all fields of gaze, and the slit exam showed a clear cornea, 
deep anterior chamber, a normal iris, and a clear lens 
bilaterally.  Pressure per fingertip was normal, as was the 
retina.  The visual fields per confrontation did show a loss 
of the right side of the field of vision, and the examiner 
noted that the screening visual field test showed a loss of 
the right side of the field of vision in both eyes, 
"consistent with [the veteran's] history."  A December 2004 
ophthalmology note reflects that a magnetic resonance imaging 
(MRI) scan was requested, and subsequent records note that 
the MRI indicated normal findings for the head.  

An August 2005 VA ophthalmology record reports that motility 
examination showed a full range of motion of both eyes in all 
fields of gaze, though the visual fields per confrontation 
again gave the suggestion of a loss of the right side of 
field of vision.  Slit lamp examination showed a clear 
cornea, deep and quiet anterior chamber, normal iris, and 
clear lens in each eye.  The vitreous, optic nerve, retina, 
retinal blood vessels, and macula were normal.  A 
comprehensive visual field test showed loss of the right side 
of the visual field in each eye.  The examiner stated that 
the veteran appeared to have "a loss of the right side of 
the field of vision in each eye consistent with his history 
of blunt trauma to the right side of the head."  

An August 2006 VA neurological examination reflects the 
veteran's history of loss of peripheral vision due to an in-
service concussion.  The record notes that the motility exam 
showed full range of motion of both eyes in all fields of 
vision though the visual fields by confrontation indicated a 
loss of right side field of vision by confrontation.  The 
examiner diagnosed the veteran with loss of the right side 
field of vision.  The examiner, who was not an 
ophthalmologist, reported that his opinion was being deferred 
due to the limitations of the examination to establish a 
definitive diagnosis.  

An August 2006 VA eye examination report reflects the 
veteran's history of constant floaters, with a negative 
history as to flashes, pain, diplopia, amaurosis, and 
glaucoma.  The examiner noted that the pupils were equal, 
round, and reactive with no afferent papillary defect, and 
the retina was healthy with no abnormality noted.  The 
examiner also noted that the confrontational visual field 
testing was unremarkable, with no defects noted in peripheral 
or central visual fields in either eye.  The examiner opined 
that the temporal defects found by the August 2005 neurology 
examiner were temporal defects, not consistent with any 
pathology.  The examiner added that the veteran does squint 
often, secondary to light sensitivity, which the examiner 
believed might affect his peripheral vision, but she could 
not find a significant loss of visual field.  

Based on the foregoing evidence, the Board finds that service 
connection is warranted for loss of right side visual field.  
The evidence clearly indicates that the veteran sustained an 
injury to the right eye in service, and there is no evidence 
of a post-service injury to the head or right eye.  Although 
the August 2006 VA examination record reports an 
optometrist's opinion that the veteran did not have any 
permanent right eye visual field loss, the record also 
contains two separate findings by an examining 
ophthalmologist that the veteran does have right eye visual 
field loss.  In light of the in-service trauma to the head 
and right eye and the positive nexus findings, and after 
giving the benefit of the doubt to the veteran, the Board 
finds that service connection should be granted for right eye 
visual field loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.

Service connection for right eye visual field loss is 
granted.  


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

Further development is needed on the claim for service 
connection for a left hand disorder.  Service medical records 
indicate that the veteran injured his left hand in February 
2002, and service medical history records dating in October 
2002 and March 2003 report the veteran's history of numbness 
and occasional tingling of the hand.  Post-service records 
report the veteran's history of left hand tingling and 
diminished grip.  A VA examination was conducted, and the 
record reports that the veteran's left hand grip strength was 
"somewhat diminished," though grip strength was not 
measured with a meter.  The examiner noted that the veteran 
had full range of motion in the wrist and fingers and no 
discernible sensory deficit in the left hand.  The examiner 
diagnosed the veteran with left hand pain of unknown 
etiology.  In light of the evidence of an in-service injury, 
the reported continuity of symptomatology, and the lay 
statements reporting that the veteran has a current 
impairment of the left hand, particularly related to loss of 
grip strength, the Board finds that the claim must be 
remanded for another VA examination to determine if the 
veteran has a current "disability" of the left hand, and 
for a medical opinion as to whether any diagnosed 
"disability" is related to the in-service let hand injury.  
See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim for service 
connection for a right knee disorder.  Service medical 
records report that the veteran injured his right knee in 
August 1999, with subsequent complaints of right knee pain in 
September 1999 and March 2003, and a history of right knee 
"grinding" in November 2002.  Post-service medical records 
also report the veteran's history of right knee pain, and an 
August 2006 VA examination record diagnoses the veteran with 
probable posterior horn meniscus injury of the medial 
meniscus.  The VA examination record does not indicate that 
X-ray images were taken to determine whether the veteran 
truly had a posterior horn meniscus injury, or any other 
disability, and no opinion is provided as to whether the 
probable tear is related to right knee injury in service.  
Based on the in-service injury and subsequent treatment and 
complaints, the Board finds that a VA examination with 
contemporaneous X-ray should be conducted to determine the 
nature of the veteran's right knee disorder, and an opinion 
should be obtained to determine if any currently diagnosed 
right knee disability is related to the in-service right knee 
injury.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any left hand disorder 
and right knee disorder found to be 
present.  

For any left hand disorder diagnosed, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(a 50-50 degree of probability or higher) 
that any diagnosed left hand disability 
is related to or had its onset in 
service, including in February 2002.

For any right knee disorder diagnosed, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not (a 50-50 degree of probability or 
higher) that any diagnosed right knee 
disability is related to or had its onset 
in service, including in August 1999.

All testing deemed necessary by the 
examiner should be performed, and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
noted in the report.

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in the VA 
examination(s), as failure to do so may result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


